       Case 4:21-cv-00044-JM Document 12 Filed 03/17/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

ANDREW ROSS, JR.                                                       PLAINTIFF
ADC #500692

V.                       CASE NO. 4:21-CV-44-JM-BD

JANICE BLAKE, et al.                                                DEFENDANTS
                                  JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITHOUT

PREJUDICE.

     IT IS SO ORDERED, this 17th day of March, 2021.



                                         ________________________________
                                         UNITED STATES DISTRICT JUDGE
